Citation Nr: 0914975	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
endometriosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 
1999 and from March 1999 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

Throughout the entire period of the claim, the Veteran's 
endometriosis has been manifested by pelvic pain and 
irregular bleeding not controlled by treatment; lesions, 
involving the bowel or bladder and confirmed by laparoscopy, 
and bowel or bladder symptoms have not been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for endometriosis have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.116, Diagnostic Code (DC) 7629 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In order to warrant a disability rating in excess of 30 
percent for endometriosis under DC 7629, the evidence must 
show pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  38 C.F.R. § 4.116.  

After reviewing the entire claims file, the Board finds that 
a 30 percent rating is warranted.  Specifically, the Board 
finds that the Veteran is entitled to a higher rating based 
on continuous complaints and objective medical evidence 
demonstrating pelvic pain and irregular bleeding, despite the 
issuance of various treatment and prescription medications.

The Board notes that a May 2002 letter by a VA physician 
reflected that the Veteran's symptoms of intermittent pelvic 
pain due to endometriosis that had been present since 1996 
"spontaneously resolved" and required only the use of 
occasional nonsteroidal pain medications.  However, her 
complaints of pelvic pain resumed again in October 2003, when 
it was determined that she was pregnant.  

For instance, in a February 2005 VA examination, the Veteran 
again reported that she had pelvic pain, stating that flare-
ups occurred four times a month and lasted approximately four 
to five days in duration, and it was noted that Ibuprofen was 
not helpful with her symptoms.  

Additionally, in an April 2005 VA treatment report, she again 
complained of chronic pelvic pain associated with her 
endometriosis, stating that medications such as Motrin, 
Percocet (to which she has an allergy), Demerol, and Lodine 
Celebrex were ineffective.  As a result, the VA examiner 
prescribed a higher dose of her current medication of 
Naprosin, but the complaints of pelvic pain continued on a 
monthly basis through September 2005 and intermittently 
thereafter.  

The Board notes that a September 2007 pelvic ultrasound was 
"essentially normal" with no evidence of an endometrioma, 
but a May 2008 VA examination confirmed current diagnoses for 
endometriosis and pelvic pain. 

Moreover, the Veteran also complained of irregular bleeding, 
uncontrolled by treatment.  For example, abnormal bleeding 
was noted on the February 2005 VA examination, in which it 
was reported that she required the use of 32 pads within two 
days.  Further, private medical records from 2006 through 
2008 demonstrate numerous complaints of heavy menses 
bleeding.  In fact, in April 2008, a transfusion of two units 
of blood was required due to symptomatic anemia, "most 
likely due to" a gynecological source.   

The Board acknowledges that private medical evidence reflects 
a prior diagnosis of anemia due to an iron deficiency, but 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)). 

In this case, the May 2008 VA examiner did not disassociate 
either of the Veteran's symptoms of pelvic pain or if a 
recent anemic episode that required a blood transfusion from 
her diagnosis of endometriosis.  Accordingly, the Board may 
not differentiate between this symptomatology.

According to her recent hearing testimony before the 
undersigned Veterans Law Judge in March 2009, the treatment 
the Veteran was receiving was not controlling her symptoms of 
pain and bleeding.  Given her reported history and objective 
findings demonstrating intermittent pelvic pain and irregular 
bleeding associated with endometriosis that has not been 
controlled by treatment, the Board finds that the criteria 
for a 30 percent disability rating have been met.

Next, in considering whether the Veteran is entitled to the 
next-higher 50 percent rating, the Board finds that her 
symptoms do not more nearly approximate the next higher 
evaluation.  To warrant a 50 percent rating, the evidence 
must show:

*	Lesions involving bowel or bladder confirmed by 
laparoscopy, 
*	Pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and
*	Bowel or bladder symptoms (50 percent under DC 7629)

In this case, although the evidence demonstrates pelvic pain 
and irregular bleeding not controlled by treatment, the 
remaining to criteria for a 50 percent rating have not been 
met.  

Specifically, the evidence does not demonstrate lesions 
involving the bladder or bowel as confirmed by a laparoscopy.  
An August 2001 private medical examination revealed no 
vaginal or cervical legions, and a February 2003 
cystopathology pap smear was negative for intraepithelial 
lesions or malignancy.  Of importance, a September 2007 
pelvic ultrasound was "essentially normal" with no evidence 
of free fluid or an endometrioma.  

Moreover, even though the Veteran underwent a laparoscopy in 
May 1997, which confirmed a diagnosis of endometriosis, the 
claims file is absent for any evidence of lesions involving 
bowel or bladder.  In fact, a January 1997 examination of the 
pelvic region was negative for the presence of legions, and a 
May 1998 Medivac summary did not discuss whether the May 1997 
laparoscopy presented any evidence of bowel or bladder 
legions.  Accordingly, as the evidence does not demonstrate 
legions of the bladder or bowel as confirmed by laparoscopy, 
this criterion is not met.

Further the record does not demonstrate bowel or bladder 
symptoms associated with endometriosis.  Although the Veteran 
has a history positive for urinary tract infections and 
hemorrhoids, according to an October 2002 VA treatment 
record, she denied urinary complaints or bright red blood per 
rectum.  Moreover, in January 2002, she stated she did not 
have any urinary symptoms or new symptoms with regard to her 
endometriosis.  Additionally, in an April 2005 VA treatment 
report, an examination of the genitourinary system revealed a 
negative history of rectal bleeding, constipation, or blood 
in stood, and she expressly denied hematura, infrequency, or 
noctura.  

The Board has also considered the Veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses. Layno, 6 Vet. App. at 470.  However, 
the pathology related to her endometriosis is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that her symptoms 
are severe; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than her assessment of its severity.  

Accordingly, because the evidence fails to establish the 
presence of lesions involving bowel or bladder confirmed by 
laparoscopy, or any other bowel or bladder symptoms, the 
Board finds that the criteria for a 50 percent under DC 7629 
have not been met.   

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the record reflects infrequent emergency room 
visits, and no frequent periods of hospitalization due to 
endometriosis.  Further, despite the Veteran's complaints of 
pain and abnormal bleeding and statements submitted by co-
workers purporting to establish that she required 15-minute 
breaks at work due to menstrual cramps, the preponderance of 
the evidence does not indicate that her condition has 
resulted in any occupational impairment or that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  

In fact, according to her March 2009 hearing testimony, she 
did not frequently miss work due to her endometriosis.  
Hence, the Board finds that referral for assignment of an 
extra-schedular evaluation is not warranted in this case.  

In conclusion, for all the reasons set forth above, the Board 
finds that the Veteran's symptoms more nearly approximate the 
criteria for a disability rating of 30 percent, but no 
higher, for her gynecological disability.  The Board finds 
that her symptoms of endometriosis remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  
 
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.   

Further, a September 2008 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the September 
2008 letter notified the claimant that, to substantiate her 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and an effect on daily 
living.  Moreover, the letter provided her with the correct 
diagnostic criteria used to evaluate a disability for VA 
compensation purposes.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

As to VA's duty to assist, the RO has obtained VA treatment 
records and service records, and the Veteran submitted 
private medical evidence and statements in support of her 
claim.  Additionally, VA medical examinations pertinent to 
the issue on appeal were obtained in February 2005 and May 
2008.  Moreover, she was provided an opportunity to set forth 
her contentions during the video conference hearing before 
the undersigned Veterans Law Judge in March 2009.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 30 percent rating, but no more, for endometriosis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


